Citation Nr: 0209675	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  95-13 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Determination of initial rating assignment for tinea 
pedis, onychomycosis, and ichthyosis, rated as 10 percent 
disabling.

2.  Determination of initial rating assignment for an 
umbilical hernia, rated as noncompensably disabling from 
September 1992, and 20 percent disabling from April 17, 1995.

(The issue of entitlement to service connection for a 
neuropsychiatric disorder, including depression and anxiety, 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from December 1966 to 
August 1968, and from November 1969 to November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  various rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In January 1998, the Board remanded the issues currently on 
appeal of determination of initial rating assignment for 
tinea pedis, onychomycosis, and ichthyosis, rated as 10 
percent disabling (characterized as an "increased rating" 
issue) and determination of initial rating assignment for an 
umbilical hernia, rated as noncompensably disabling from 
September 18, 1992 and 20 percent disabling from April 17, 
1995 (also characterized as an "increased rating" issue).

The veteran perfected an appeal on the issue of entitlement 
to an effective date earlier than September 18, 1992 for 
service connection for bilateral hearing loss.  At a personal 
hearing in May 1997 before the undersigned acting member of 
the Board, sitting at Waco, Texas, however, the veteran's 
representative, with the veteran present, effectively 
withdrew this appeal.  See 38 C.F.R. § 20.204 (2001) 
(withdrawal may be by the appellant or by his authorized 
representative). 

The January 1998 Board decision denied entitlement to service 
connection for post-traumatic stress disorder (PTSD), a 
decision which was final when issued.  See 38 U.S.C.A. § 7104 
(West 1991 & Supp. 2001) (final decisions on appeals are made 
by the Board); 38 C.F.R. § 20.1100 (2001) (Board decisions 
are final on the date stamped on the face of the decision).  
In March 2000, the veteran entered a new claim for service 
connection for PTSD, which was granted by the RO in a 
December 2001 RO decision review officer decision; therefore, 
the issue of entitlement to service connection for PTSD is 
not in appellate status before the Board.  

In a January 1998 decision, the Board addressed on the merits 
the issues of entitlement to service connection for otitis 
media and externa, assignment of initial rating 
(characterized as an "increased rating") for bilateral 
hearing loss, and assignment of initial rating (characterized 
as an "increased rating") for residuals of a gunshot wound 
to the abdominal wall, Muscle Group XIX.  The Board's 
decision on these issues was final when issued.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a neuropsychiatric 
disorder, including depression and anxiety (not including 
PTSD), pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.))  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.  

The Board will also address at that time the need for the RO 
to issue a statement of the case, in accordance with 
Manlincon v. West, 12 Vet. App. 238 (1999), on the issue of 
determination of initial rating assignment for service-
connected PTSD, initially rated as 10 percent disabling, to 
which the veteran entered notice of disagreement. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claims for 
determination of initial rating assignments for tinea pedis, 
onychomycosis, and ichthyosis and an umbilical hernia has 
been obtained; the RO has notified the veteran of the 
evidence needed to substantiate the claims addressed on the 
merits in this decision, obtained all relevant evidence 
designated by the veteran, and provided him VA medical 
examinations in order to assist him in substantiating his 
claims for VA compensation benefits.

2.  For the entire period of claim, the veteran's service-
connected tinea pedis, onychomycosis, and ichthyosis has been 
manifested by constant itching, and has not manifested 
ulceration, extensive exfoliation, crusting, systemic or 
nervous manifestations, or exceptional repugnancy.  

3.  For the period prior to April 17, 1995, the veteran's 
service-connected umbilical hernia was manifested by 
disability analogous to a postoperative healed ventral hernia 
without disability, without hernia protrusion, and with no 
belt indicated. 

4.  For the period beginning on April 17, 1995, the veteran's 
service-connected umbilical hernia has been manifested by 
disability analogous to a small healed ventral hernia or 
postoperative wounds with weakening of abdominal wall and 
indication for a supporting belt.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent for 
service-connected tinea pedis, onychomycosis, and ichthyosis 
have been met for the entire period of the claim.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.20, 4.118, 
Diagnostic Codes 7806, 7813 (2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 
38 C.F.R. § 3.159). 

2.  For the period prior to April 17, 1995, the criteria for 
an initial compensable rating for service-connected umbilical 
hernia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.321(b), 
4.1-4.14, 4.114, Diagnostic Code 7339 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159). 

3.  For the period from April 17, 1995, the criteria for an 
initial rating in excess of 20 percent for service-connected 
umbilical hernia have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.321(b), 4.1-4.14, 4.114, Diagnostic Code 7339 
(2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  

In the rating decision, statement of the case, supplemental 
statements of the case, and letters to the veteran, the RO 
advised the veteran of what must be demonstrated to establish 
higher initial rating assignments for service-connected tinea 
pedis, onychomycosis, and ichthyosis, and service-connected 
umbilical hernia.  The Board finds that the RO has obtained, 
or made reasonable efforts to obtain, all records or other 
evidence which might be relevant to the appellant's claims, 
and the appellant has not identified any additional treatment 
records or other evidence which has not been obtained.  In 
May 1997, the veteran was afforded a personal hearing before 
the undersigned member of the Board, sitting at Waco, Texas. 

The veteran has been afforded VA examinations during the 
pendency of these claims.  Outpatient treatment records in 
the claims file provide additional evidence necessary to 
decide the claims addressed on the merits in this decision.  
Accordingly, no further notice to the appellant or assistance 
in acquiring additional evidence is required by the new 
statute and regulations.  

II.  Initial Rating: Tinea Pedis, Onychomycosis, and 
Ichthyosis 

Disability ratings are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All 
potentially applicable regulations must be applied, including 
38 C.F.R. §§ 4.1, 4.2, and 4.10, which require that the 
entire recorded history be reviewed with an emphasis on the 
effects of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Not all disabilities will show all 
the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21 (2001).  Where the particular 
disability for which the veteran is service connected is not 
listed under a specific diagnostic code, it is rated by 
analogy to a closely related disability in which not only the 
functions affected but also the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  The 
higher of two ratings will be assigned if the disability more 
closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

Because this is an appeal from initial grants of service 
connection and originally assigned ratings, separate ratings 
may be assigned for separate time periods that are under 
evaluation, as indicated in the captioned issues.  That is, 
appellate review must consider the applicability of "staged 
ratings" based upon the facts found during the time periods 
in question.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In a December 1993 rating decision, the RO granted service 
connection for tinea pedis, onychomycosis, and ichthyosis, 
and assigned an initial rating of 10 percent.  The veteran 
entered a notice of disagreement with the initial rating 
assignment and perfected an appeal of the initial rating 
assignment.  The veteran contends that he has fungus and 
calluses under his toenails, has periodic swelling, and that 
his feet are generally in bad shape.  He contends that the 
cramping, fungus, calluses under his toe nails, and pain of 
the feet interfere with daily activities and employment.  

Diagnostic Code 7813 provides that dermatophytosis will be 
rated as for eczema, dependent upon the location, extent, and 
repugnant or otherwise disabling character of manifestations.  

Diagnostic Code 7806 provides that a 10 percent rating is 
warranted for eczema with exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area.  A 30 
percent rating is provided for constant exudation or constant 
itching, extensive lesions, or marked disfigurement.  A 50 
percent rating is provided for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or that is exceptionally repugnant.  
38 C.F.R. § 4.118.  

A July 1993 VA skin examination report reflects the veteran's 
report of persistent dermatitis of both feet and a dryness 
and pruritus of both forearms.  Examination revealed that the 
veteran had marked scaling, interdigital maceration, 
thickening yellowish changes of the toenails on both feet, as 
well as some hyperpigmentation, scaliness, and dryness of the 
dorsal aspect of both forearms.  The diagnostic impression 
was tinea pedis, onychomycosis bilaterally, and localized 
ichthyosis to the forearms bilaterally. 

VA outpatient treatment records include a diagnosis of 
dermatophytosis in August 1994 and treatment with foot 
medications.  

An August 1996 VA skin examination report reflects the 
veteran's report of chronic dermatitis of the feet and 
toenails, for which he had used various topicals and took an 
oral medication for one month, which he reported provided 
very little help.  Examination revealed cracking and 
fissuring between several toes bilaterally, with about half 
the nails thickened and yellowish with crumbly degenerative 
changes, and marked scaling on the soles of the feet.  The 
impression was moccasin type tinea pedis and onychomycosis 
bilaterally which occasionally acutely flared, with swelling 
and a secondary infection in the area. 

At a personal hearing in May 1997 before the undersigned 
acting member of the Board, the veteran testified that his 
feet and toes constantly itched, cracked, bled, and were 
scaly, that he had tried home remedies and creams, and that 
he had seen a doctor for this condition since about 1993.  He 
also testified that he could not "hold down a steady job" 
or was not employed because of the swelling in his feet. 

A disability determination report from the U.S. Social 
Security Administration (SSA) reflects that an internal 
medicine consultation performed in March 1998 recorded the 
veteran's complaints of recurring fungal rash of the feet 
which affected the ability to stand or walk during flare-ups.  
The examination report noted that the veteran limped when he 
walked, had plantar warts on both feet, had tinea pedis 
formations in the feet, and that the relevant diagnosis was 
tinea pedis and onychomycosis. 

At a VA skin examination in November 1998, the veteran 
reported that he had constant symptoms, including itchy feet 
and blisters on his feet.  Examination revealed that the 
veteran had bilateral exfoliation of the soles of the feet, 
dystrophic toenails, and scaling between the toes, with no 
blisters, ulceration, or scarring.  The diagnoses were tinea 
pedis and onychomycosis.  

After a review of the evidence, the Board finds that, for the 
entire period of claim, the veteran's service-connected tinea 
pedis, onychomycosis, and ichthyosis have been manifested by 
symptoms more nearly approximating constant itching.  As 
early as July 1993, at VA examinations, during outpatient 
treatment, and at a personal hearing, the veteran reported 
persistent symptomatology affecting his feet, described by 
various examiners as chronic, recurring, or constant, with 
occasional acute flare-ups.  It is significant that at every 
examination during the pendency of this claim the clinical 
findings revealed significant symptomatology consistent with 
the veteran's reported complaints of constant itching, 
including "marked" symptomatology to both the feet and arms 
bilaterally, with evidence of flare-ups.  A 30 percent rating 
is provided for constant itching of an extensive area, rated 
as analogous to eczema under Diagnostic Code 7806.  38 C.F.R. 
§ 4.118.  

A 50 percent initial rating is not warranted for any period 
of time, however, as the evidence does not demonstrate 
ulceration, extensive exfoliation, crusting, systemic or 
nervous manifestations, or exceptional repugnancy for any 
period of time, and the veteran has not reported nor alleged 
that such is the case.  38 C.F.R. § 4.118.  For example, the 
November 1998 VA skin examination specifically found no 
blisters, no ulceration, and no scarring, and recorded the 
veteran's complaints as itchy feet and blisters of the feet.  
The evidence reflects some cracking, but no crusting, 
systemic or nervous manifestations, or exceptional 
repugnancy.  The August 1996 VA examination report reflects 
that the cracking and fissuring was between the several toes, 
with marked scaling limited to the soles of the feet.  

With regard to the veteran's contention that swelling of the 
feet is a symptom of his service-connected tinea pedis or 
onychomycosis, the August 1996 VA skin examination report 
appears to have attributed swelling and a secondary infection 
in the area of the feet to service-connected moccasin type 
tinea pedis and onychomycosis bilaterally.  The August 1996 
VA examination report reflects, however, that the swelling 
and secondary infection only occasionally acutely flare.  
There is other evidence, such as an August 1994 treatment 
entry, which indicates that swelling is even attributable to 
non-service-connected gout.  While the veteran asserts that 
he has been unable to work due to problems with "jungle 
rot" in his feet, the evidence reflects that he has other 
disabilities which affect his ability to work.  The SSA 
disability report reflects that, in addition to the service-
connected skin disability affecting the feet, the veteran had 
a service-connected hernia which prevents lifting heavy 
objects, non-service-connected hearing problems which require 
a hearing aid, and non-service-connected plantar warts on 
both feet.  The evidence reflects that service connection has 
been denied for bunions, and the veteran has the additional 
diagnosed disorders of PTSD, anxiety, depression, dementia, 
and obesity, and has complained of back pain and swelling of 
the knees.  Consideration of the additional symptom of 
intermittent swelling, however, would not result in a higher 
initial rating than the currently assigned 30 percent rating 
under Diagnostic Code 7806.  See 38 C.F.R. § 4.104 (2001) 
(Diagnostic Codes 7120 and 7121, for example, provide a 10 
percent rating for intermittent edema of the extremities, and 
a 20 percent rating for persistent edema). 

With regard to the veteran's contention that he has painful 
feet due to his service-connected tinea pedis or 
onychomycosis, the medical evidence of record does not relate 
the complaints of foot pain to the service-connected 
disability.  For example, the July 1993 VA examination 
recorded complaints relative to the veteran's service-
connected tinea pedis and onychomycosis that did not include 
pain or limited function of the feet.  The August 1996 and 
November 1998 VA examination reports do not indicate that the 
veteran reported or complained of foot pain, but only of 
symptomatology of cracking, fissuring between the toes, 
itching, blisters of the feet, and toenail involvement.  In 
this regard, the Board notes that, in the December 1993 
rating decision that granted service connection for tinea 
pedis and or onychomycosis, the RO denied service connection 
for bunions of the feet.  

For these reasons, the Board finds that the criteria for an 
initial rating of 30 percent for service-connected tinea 
pedis, onychomycosis, and ichthyosis, but no higher, have 
been met for the entire period of the claim.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.20, 4.118, 
Diagnostic Codes 7806, 7813 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159). 

III.  Initial Rating: Umbilical Hernia

Effective from September 1992, service connection was granted 
for residuals of a gunshot wound to the abdominal wall.  
During the pendency of the appeal of the initial rating 
assigned for the service-connected residuals of a gunshot 
wound to the abdominal wall, an issue which was addressed in 
a January 1998 final Board decision, a March 1997 RO rating 
decision assigned a separate disability rating under 
Diagnostic Codes 7399-7339 for an umbilical hernia, and 
assigned an initial noncompensable rating under Diagnostic 
Code 7339, effective from September 18, 1992.  The veteran 
entered a notice of disagreement with the initial rating 
assignment for an umbilical hernia and this appeal ensued.  
In a November 2000 rating decision during the appeal, the RO 
assigned a staged rating of 20 percent from April 17, 1995.  

In this case, the veteran's general contentions are construed 
to be that, for his service-connected umbilical hernia, a 
compensable rating is warranted for the period prior to April 
17, 1995 and an initial rating in excess of 20 percent is 
warranted for the period from April 17, 1995.  Although the 
November 2000 rating decision during the appeal assigned a 
stage rating of 20 percent under Diagnostic Code 7339 from 
April 17, 1995, the veteran has not indicated that this 
satisfies his claim for a schedular rating in excess of the 
currently assigned ratings.  The United States Court of 
Appeals for Veterans Claims (Court) has held that, "on a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation."  AB v. Brown, 6 Vet. App. 
35, 38 (1993).

Diagnostic Code 7339 provides a noncompensable rating for a 
postoperative healed ventral hernia with no disability and 
where a belt is not indicated.  A 20 percent rating is for a 
small postoperative ventral hernia which is not well 
supported by a belt under ordinary conditions, or for a 
healed postoperative ventral hernia or postoperative wounds 
with weakening of the abdominal wall and indication for a 
supporting belt.  The next higher rating of 40 percent is 
authorized for a large postoperative ventral hernia which is 
not well supported by a belt under ordinary conditions.  38 
C.F.R. § 4.114.

In this case, the evidence reflects that, for the period 
prior to April 17, 1995, the veteran's service-connected 
umbilical hernia was manifested by disability analogous to a 
postoperative healed ventral hernia without disability, 
without hernia protrusion, and with no belt indicated.  All 
private treatment records prior to April 1995 do not reflect 
any complaints, diagnosis, or treatment for umbilical hernia.  
For the period prior to April 17, 1995, the symptomatology 
manifested by the veteran's service-connected umbilical 
hernia is well encompassed by a noncompensable rating under 
Diagnostic Code 7339.  38 C.F.R. § 4.114.  The evidence does 
not demonstrate that, for the period of claim prior to April 
17, 1995, the veteran's service-connected umbilical hernia 
was not well supported by a belt under ordinary conditions, 
or manifested postoperative wounds with weakening of the 
abdominal wall and indication for a supporting belt, so as to 
more nearly approximate the criteria for a 20 percent rating 
under Diagnostic Code 7339.  38 C.F.R. § 4.114.  

The Board finds that, for the period beginning on April 17, 
1995, the veteran's service-connected umbilical hernia has 
been manifested by disability analogous to a small healed 
ventral hernia or postoperative wounds with weakening of 
abdominal wall and indication for a supporting belt.  In a 
Statement in Support of Claim received at the RO on April 17, 
1995, the veteran wrote that he had a hernia in his navel, 
and that his stomach hurt and swelled sometime.  It was not 
actually until August 1996, however, that a VA examination 
revealed an easily reducibly umbilical hernia 2 cm in 
diameter.  At a personal hearing in May 1997 before the 
undersigned acting member of the Board, the veteran testified 
that his hernia developed later than the original service-
connected gunshot wound injury; he did not seek medical 
attention for his hernia; the belt he had was not given to 
him by a doctor; he suffered pain from the hernia, mostly 
after work; and he did not want surgery for the hernia.  VA 
outpatient treatment records reflect treatment for an 
abdominal or umbilical hernia in 1997.  A June 1997 entry 
reflects the need for a belt.  A June 1997 entry noted 
complaints of pain and swelling.  The November 1998 VA 
examination report reflects the veteran's complaints of 
generalized pain, but no localized pain to the site of the 
umbilical hernia, while clinical evaluation revealed a small 
3 cm umbilical hernia, and an abdominal belt was indicated.  

The Board finds that a rating in excess of 20 percent under 
Diagnostic Code 7339 is not warranted for the period 
beginning April 17, 1995, however, as the evidence does not 
demonstrate that the veteran's service-connected umbilical 
hernia during any period was large or was not well supported 
by a belt under ordinary conditions.  38 C.F.R. § 4.114.  The 
clinical findings were of a "small" 2 to 3 cm hernia, which 
was readily reducible, and there is no indication that the 
supportive belt did not provide support for the readily 
reducible umbilical hernia.  

The Board has also considered an analogous rating under 
Diagnostic Code 7338 as for an inguinal hernia to determine 
whether a higher initial rating for the service-connected 
umbilical hernia would be warranted for any period during the 
claim, but finds that a higher initial rating would not be 
warranted under Diagnostic Code 7338 for any period of time.  
For the period prior to April 17, 1995, the veteran's 
service-connected umbilical hernia was without true hernia 
protrusion, and there is no evidence that the umbilical 
hernia had even manifested to a small size or had manifested 
so as to be reducible, as contemplated by a noncompensable 
rating.  If the veteran's umbilical hernia manifest prior to 
April 17, 1995, the later finding that the small umbilical 
hernia was readily reducible, as well as the fact that 
surgery was discussed with but refused by the veteran 
indicates that any umbilical hernia present prior to April 
17, 1995 was remediable.  The evidence likewise does not 
demonstrate that, prior to April 17, 1995, the umbilical 
hernia was protruding so as to be readily reducible, and 
there was no evidence that a truss or belt was required for 
support during this period, as contemplated by a 10 percent 
rating under Diagnostic Code 7338.  For these reasons, a 
noncompensable rating would have been warranted under 
Diagnostic Code 7338 for the period prior to April 17, 1995.  
For the period from April 17, 1995, the evidence demonstrates 
that the veteran's umbilical hernia was small, remediable, 
well supported by truss, and was readily reducible, so that 
the rating criteria for a 30 percent rating under Diagnostic 
Code 7338 was not met.  38 C.F.R. § 4.114.

For these reasons, the Board finds that, for the period prior 
to April 17, 1995, the criteria for an initial compensable 
rating for service-connected umbilical hernia have not been 
met, and, for the period from April 17, 1995, the criteria 
for an initial rating in excess of 20 percent for service-
connected umbilical hernia have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.114, Diagnostic 
Code 7339; 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§ 3.159). 

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this case, there has been no showing 
that the veteran's service-connected disabilities of tinea 
pedis, onychomycosis, and ichthyosis and umbilical hernia 
have independently caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the regular schedular 
standards for rating such disabilities for any period during 
the pendency of the claim.  As indicated above, the veteran's 
unemployability determination by SSA was based on multiple 
disabilities, and the veteran has multiple physical and 
psychiatric disabilities in addition to the disabilities 
addressed in this decision.  Neither disability addressed in 
this decision has necessitated hospitalization.  The regular 
schedular standards to rate the veteran's skin disorder well 
contemplate such manifestations as exfoliation, exudation, 
and constant itching, and even contemplate further 
complications of lesions, disfigurement, systemic or nervous 
manifestations, and repugnancy.  The regular schedular 
standards to rate the veteran's umbilical hernia contemplate 
rating on the basis of actual disability manifested by 
hernia, the size of hernia, operative status, whether healed, 
recurrence, reducibility, whether there is weakening of the 
abdominal wall, and whether support of the hernia by truss or 
belt is required or effective.  Under these circumstances, in 
the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  

As the preponderance of the evidence is against the veteran's 
claim for assignment of initial rating for umbilical hernia, 
the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of this issue on that basis.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001); 38 C.F.R. § 3.102. 


ORDER

An initial rating of 30 percent for tinea pedis, 
onychomycosis, and ichthyosis is granted, subject to the 
governing criteria for the award of monetary compensation.

An appeal for a compensable rating for service-connected 
umbilical hernia prior to April 17, 1995, and for a rating in 
excess of 20 percent for the period from April 17, 1995, is 
denied. 


		
	MICHAEL A. PAPPAS
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

